 Case: 1:13-cv-00147-SNLJ Doc. #: 51 Filed: 06/23/20 Page: 1 of 4 PageID #: 280



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

IlM HARRIS, JR.,                                 )
                                                 )
            Plaintiff,                           )
                                                 )
      v.                                         )           No. l:13-CV-147 SNLJ
                                                 )
CORIZON MEDICAL SERVICES, et al.,                )
                                                 )
            Defendants.                          )


                               MEMORANDUM AND ORDER

       This closed case is before the Court on a letter from self-represented plaintiff Jim Harris,

Jr. seeking an Order from the Court directing the Missouri Department of Corrections to stop

taking funds from his prison account to pay filing fees for this matter, and to reimburse him for

funds already deducted. ECF No. 50 at 2. The Court construes this letter as a motion for

reimbursement, and for the reasons discussed below, this motion will be denied.

                                        Case Background

       Plaintiff filed his complaint prose in this matter on October 3, 2013. ECF No. 1. After

plaintiff filed an amended complaint on a court-provided form (ECF No. 3), the Court granted

plaintiffs motion for appointment of counsel (ECF No. 8) and appointed him Pro Bono Counsel

in this matter. ECF No. 11. On January 23, 2014, the Court granted plaintiffs motion for leave

to commence this action without prepayment of the required filing fee (ECF No. 4) and accessed

an initial partial filing fee amount of $23.28. ECF No. 10. In that Order the Court stated:

          Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma
       pauperis is required to pay the full amount of the filing fee. If the prisoner has
       insufficient funds in his or her prison account to pay the entire fee, the Court must
       assess and, when funds exist, collect an initial partial filing fee of 20 percent of
       the greater of (1) the average monthly deposits in the prisoner's account, or (2)
 Case: 1:13-cv-00147-SNLJ Doc. #: 51 Filed: 06/23/20 Page: 2 of 4 PageID #: 281



        the average monthly balance in the prisoner's account for the prior six-month
        period. After payment of the initial partial filing fee, the prisoner is required to
        make monthly payments of20 percent of the preceding month's income credited
        to the prisoner's account. 28 U.S.C. § 1915(b)(2). The agency having custody of
        the prisoner will forward these monthly payments to the Clerk of Court each time
        the amount in the prisoner's account exceeds $10, until the filing fee is fully paid.
        Id.

ECF No. 10 at 1-2.

        On January 15, 2015, plaintiff (through his appointed counsel) filed a motion for

voluntary dismissal of this matter "without prejudice, each party to bear its own costs." ECF No.

44. The Court granted the motion on January 20, 2015 and dismissed the case. ECF No. 46.

                                         Motion Argument

        Plaintiff now seeks an Order directing that funds stop being withdrawn from his prison

account to pay the filing fee in this matter, and that funds already deducted be returned to him.

ECF No. 50 at 2. In relation to this matter, plaintiff states in his motion:

        In 1:13-CV-147-LMB, this court granted appointment of counsel, and only
        ordered Plaintiff to pay initial filing fee of $23.28, it further Ordered that
        Plaintiffs Motion for extension of case until receipt of the account statement
        [Doc.#6] is DENIED AS MOOT. (A legal claim that is no longer relevant and
        must be dismissed.) See Doc.#:11 filed :-1/29/14. This district court never
        ordered the agency having custody of Plaintiff to pay or withhold 20% of his
        monthly account balance from his prison account.
        Furthermore, see Doc.#:44, 01/15, and Doc.#:46, case No. 1:13-CV-00147-SNLJ,
        Motion for Voluntary Dismissal.

        Plaintiff dismissed this case voluntarily. See Rule 41(d)(l), this district court
        granted Motion to Voluntary Dismissal.

Id. at 1-2.

                                             Discussion

        Under the Prisoner Litigation Reform Act ("PLRA"), "if a prisoner brings a civil action

or files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of a

filing fee." 28 U.S.C. § 1915(b)(l) (emphasis added).-~"[N]othing allows the court to stop the



                                                -2-
 Case: 1:13-cv-00147-SNLJ Doc. #: 51 Filed: 06/23/20 Page: 3 of 4 PageID #: 282



collection of the filing fee once [it] authorize[s] a prisoner to proceed in forma pauperis [under

28 U.S.C. § 1915]. Copley v. Henderson, 980 F.Supp. 322, 323 (D. Neb. 1997). "Thus,

prisoners should understand that from the moment we allow them to proceed in forma pauperis,

they owe the United States of America the full filing fee, and this is true even if they voluntarily

dismiss their cases." Id Because the Court granted plaintiffs application to proceed in forma

pauperis in this case, the PLRA requires that plaintiff pay the full filing fee.

        As detailed in the Order issued by the Court granting in forma pauperis status to plaintiff,

28 U.S.C. § 1915(b)(2) sets forth the requirements for prisoner installment payments under the

PLRA:

        After payment of the initial partial filing fee, the prisoner shall be required to
        make monthly payments of20 percent of the preceding month's income credited
        to the prisoner's account. The agency having custody of the prisoner shall
        forward payments from the prisoner's account to the clerk of the court each time
        the amount in the account exceeds $10 until the filing fees are paid.

        In this action, plaintiff was assessed an initial partial filing fee of $23.28 on January 29,

2014. ECF No. 11. On February 25, 2014, the Court received a payment in the amount of

$24.00 from the plaintiff for the filing fee. On March 20, 2014, the Court sent plaintiffs·

custody, the Missouri Department of Corrections, a letter instructing them on them on how

further payments should be made until the filing fee is paid in full. ECF No. 14. An additional

payment towards the filing fee in the amount of $12.81 was received by the Court on June 1,

2020.

        Plaintiffs voluntary dismissal of this action does not excuse or negate his

obligation to pay the filing fee in full. The Court did order the agency having custody of

plaintiff to pay or withhold 20% of his monthly account balance from his prison account

(ECF No. 10) and sent a letter to the custody detailing this (ECF No. 14). Furthermore,




                                                 -3-
  Case: 1:13-cv-00147-SNLJ Doc. #: 51 Filed: 06/23/20 Page: 4 of 4 PageID #: 283



plaintiff has not submitted a prison account statement or made any argument

demonstrating that he lacks the funds to pay the filing fees in this instance. For all these

reasons, the plaintiffs motion will be denied.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiffs motion for an Order from the Court

directing the Missouri Department of Corrections to stop taking funds from his prison account to

pay filing fees for this matter, and to reimburse him for funds already deducted [ECF No. 50] is

DENIED.

         IT IS FURTHER ORDERED that an appeal ofthis Order would not be taken in good

faith.

         Dated this..7w{day of June, 2020.




                                                       STEPHENN. LIMBAUG)R.
                                                       UNITED STATES DISTRICT WDGE




                                                 -4-
